DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 8/8/22 have been fully considered but they are not persuasive.
Applicant argues that the proposed combination would defeat the intended purpose of Rodriguez-Amaya.
Examiner respectfully disagrees. The portions of Rodriguez-Amaya cited by Applicant are directed to the feature of the valve member being directly connected to the armature. Contrary to Applicant’s assertion, this feature is not lost in the proposed combination. To be clear, the proposed modification is essentially just to turn the valve of Rodriguez-Amaya upside-down, as pictured below. (Note: The picture below is not meant to be a perfect representation of every aspect of how such a combination may be realized, only to generally communicate the thrust of the modification).

    PNG
    media_image1.png
    807
    1434
    media_image1.png
    Greyscale

Examiner fig 1: Rodriguez-Amaya original fig 2 (left) compared to proposed modification (right).
Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID HAMAOUI whose telephone number is 571-270-5625.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID HAMAOUI/
Primary Examiner, Art Unit 3747